The general rule is, that a bailee for hire, who bestows labor and expense upon personal property at the owner's request, has a lien upon the property lawfully in his possession, for his reasonable charges. 2 Kent Com. 635; Bevan v. Waters, 3 C.  P. 520; Scarfe v. Morgan, 4 M.  W. 270; Dennett v. Cutts, 11 N.H. 163, 166; Wilson v. Martin, 40 N.H. 88; Jacobs v. Knapp, 50 N.H. 71. For training the mare, the defendant had a lien at common law. The statute gave him a lien for her board, and a right to enforce both liens by sale. Gen. St., c. 125.
Exception overruled.